      Case: 1:20-cv-01276 Document #: 1 Filed: 02/21/20 Page 1 of 4 PageID #:1




                 IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

SHANTIQUE C. JACKSON,                               )
                                                    )
       Plaintiff,                                   )
                                                    )          Case No. 1:20-cv-01276
       v.                                           )
                                                    )
U.S. DEPARTMENT OF JUSTICE,                         )
                                                    )
       Defendant.                                   )

                                         COMPLAINT

       1.      Plaintiff, SHANTIQUE C. JACKSON files this Freedom of Information Act suit

to force Defendant U.S. DEPARTMENT OF JUSTICE, to produce all records related to United

States v. O’Connor, No. 16-579, (N.D. Ill. 2016), a case in which a former police officer was

charged with one count of depriving the victim’s rights secured and protected by the Constitution

of the United States, specifically, the right to be free from the use of unreasonable force by a

police officer protected by the Fourth Amendment as incorporated against the states by the

Fourteenth Amendment.

                                           PARTIES

       2.      Plaintiff SHANTIQUE C. JACKSON is the FOIA requester at issue in this case

and a resident of Aurora, IL.

       3.      Defendant U.S. Department of Justice is a federal agency subject to the Freedom

of Information Act, 5 U.S.C. § 552.

                                JURISDICTION AND VENUE

       4.      This case is brought under 5 U.S.C. § 552(a)(4)(B) and presents a federal question

conferring jurisdiction on this Court. See 28 U.S.C. § 1331.

       5.      Venue is proper under 5 U.S.C. § 552(a)(4)(B).
      Case: 1:20-cv-01276 Document #: 1 Filed: 02/21/20 Page 2 of 4 PageID #:2




                                      BACKGROUND

       6.     On February 9, 2012, Thomas O’Connor, then police officer of the Joliet Police

Department, slammed Shantique Jackson on the hoods of two cars and punched her more than 20

times while attempting to arrest her in a parking lot. As a result, Ms. Jackson “sustained two

black eyes, a nasal fracture, and bruises on her face and scalp.” Brian Stanley, Former Joliet

Cop Found Not Guilty of Federal Rights Violation, The Herald News, https://www.theherald-

news.com/2017/06/16/former-joliet-cop-found-not-guilty-of-federal-rights-violation/avrhatq/.

       7.     Soon after the incident, O’Connor was fired and was charged with aggravated

battery, battery, and official misconduct. During his trial in June 2013 in Illinois, O’Connor

maintained that he did no wrong in punching Ms. Jackson and testified, “he’d punched her as

many times as necessary to gain control of a chaotic situation.” O’Connor was found not guilty.

Id.

       8.     In September 2016, a federal grand jury in Chicago indicted O’Connor with

violating Ms. Jackson’s Fourth Amendment protections while acting as a police officer. He was

once again found not guilty. Id.

                                   DOJ’S FOIA VIOLATION

       9.     On May 29, 2018, JACKSON submitted a FOIA request to DOJ seeking, “any

and all documents” and “videos in relation to case number #16CR579.” Exhibit A.

       10.    On September 12, 2018, DOJ denied the request in its entirety and citied the

Privacy Act, 5 U.S.C.§ 552a, Freedom of Information Act, 5 U.S.C § 552(b)(6), and (b)(7)(C).

DOJ assigned the following FOIA Request Number: FOIA-2018-003995 and 003996 (Dup).

Exhibit B.




                                             -2-
      Case: 1:20-cv-01276 Document #: 1 Filed: 02/21/20 Page 3 of 4 PageID #:3




       11.        On November 16, 2018, JACKSON, through counsel, appealed the denial of the

FOIA requests. Exhibit C.

       12.        On December 7, 2018, DOJ acknowledged receipt of the appeal and assigned

reference numbers DOJ-AP-2019-001327 and DOJ-AP-2019-001323 to the matter. Exhibit D.

       13.        On May 10, 2019, DOJ affirmed its previous denial. Exhibit E.

       14.        As of the date of this filing, DOJ has produced no responsive records to the

request.

       15.        O’Connor’s alleged misconduct and trial are already publicly known, which

severely limits whatever privacy interests he may have.

       16.        There is a significant over-riding public interest in understanding how the DOJ

prosecuted the case.

                            COUNT I – DOJ’S VIOLATION OF FOIA

       17.        The above paragraphs are incorporated herein.

       18.        Defendant DOJ is a federal agency subject to FOIA.

       19.        The requested records are not exempt under FOIA.

       20.        DOJ has refused to produce the requested materials in a timely manner.

WHEREFORE, JACKSON asks the Court to:

             i.   declare that Defendant have violated FOIA;

           ii.    order Defendant to conduct a reasonable search for records and to produce the

                  requested records;

           iii.   enjoin Defendant from withholding non-exempt public records under FOIA;

           iv.    award Plaintiff’s attorney fees and costs; and

            v.    award such other relief the Court considers appropriate.




                                                  -3-
      Case: 1:20-cv-01276 Document #: 1 Filed: 02/21/20 Page 4 of 4 PageID #:4




Dated: February 21, 2020

                                              Respectfully Submitted,

                                              /s/ Matthew V. Topic

                                              Attorneys for Plaintiff,
                                              SHANTIQUE C. JACKSON

                                              Matthew Topic,
                                              Joshua Burday,
                                              Merrick Wayne,
                                              LOEVY & LOEVY
                                              311 N. Aberdeen, 3rd Floor
                                              Chicago, IL 60607
                                              (312) 243-5900
                                              foia@loevy.com


                                              Sheila Bedi,
                                              Northwestern University
                                              Pritzker School of Law
                                              375 East Chicago Avenue,
                                              Chicago, IL 60611
                                              (312) 503-2492
                                              sheila.bedi@law.northwestern.edu




                                        -4-
